Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2022 and 11/30/2020 are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informality. Claim 14 currently reads, “the step of rendering the image on the intraocular display such that both the rendered image and a current visual field are superimposed.” For clarity, the claim should instead be rewritten as, “the step of rendering the image on the intraocular display is performed such that both the rendered image and a current visual field are superimposed.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons outlined below.

Claims 2 and 5-9 currently read, “the method of claim 1, further comprising interpreting the obtained signal.” As claims 2 and 5-9 are written, it is unclear if this step of “interpreting” is in addition to the steps of “obtaining,” “processing,” and “rendering” stated in claim 1, or if the step of “interpreting” is included in the previously mentioned “processing” step. In other words, the relationship between claim 1 and claims 2 and 5-9  is unclear. In the specification of the instant application, ¶[0043] appears to imply the “interpreting” and “processing” steps are related in such a way that claims 2 and 5-9 should be rewritten as, “the method of claim 1, said processing further comprising interpreting the obtained signal.”  

Claim 4 currently reads, “the method of claim 1, further comprising using the image.” As claim 4 is written, it is unclear if “using” is an additional step as related to the steps of “obtaining,” “processing,” and “rendering” stated in claim 1. In the specification, ¶[0028] appears to imply the image is intended to produce a desired mental condition such that the claim should be rewritten to positively recite the image is configured to produce a desired mental condition. 

Claims 5 and 6 currently read, “interpreting the obtained signals as abnormal.” As claims 5 and 6 are written, the language precludes the signals from instead being interpreted as normal. In the disclosure, ¶[0026] of the specification and Figure 1 step 130 of the drawings appear to imply that the signals could alternatively be interpreted as normal. Claims 5 and 6 should be written to positively recite wherein the signal could be interpreted as either normal or abnormal by instead stating “determining the obtained signals.” Additionally, the claim should be rewritten to clarify wherein the visually renderable image is produced when an abnormal signal is determined to be present. 

Similarly, claim 7 currently reads, “interpreting the obtained signals as indicative of the person dozing.” As claim 7 is written, the language precludes the signals from instead being interpreted as not indicative of a person dozing. In the specification, ¶[0032] appears to imply the person’s brainwaves could indicate a person is not drowsy. Claim 7 should be written to positively recite wherein the signal could be considered either indicative or not indicative of a person dozing by instead stating “determining the obtained signals.” Additionally, the claim should be rewritten to clarify wherein the visually renderable image is produced when a signal is determined to be indicative of a person dozing.

Similarly, claim 8 currently reads “interpreting the obtained signals as indicative of an intent.” As claim 8 is written, the language precludes the signals from instead being interpreted as not indicative of an intent. Claim 8 should be rewritten to positively recite wherein the signal could be considered indicative or not indicative of an intent by instead stating “determining the obtained signals.” Additionally, the claim should be rewritten to clarify wherein the visually renderable image is produced when a signal is determined to be indicative of an intent.

Similarly, claim 9 currently reads “interpreting the obtained signals as indicative of a biological characteristic of the person.” As claim 9 is written, the language precludes the signals from instead being interpreted as not indicative of a biological characteristic of a person. Claim 9 should be rewritten to positively recite wherein the signal could be not indicative of a biological characteristic of a person by instead stating “determining the obtained signals.” Additionally, the claim should be rewritten to clarify wherein the visually renderable image is produced when a signal is determined to be indicative of a biological characteristic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 20150079560 A1) in view of Grant (US 9662199 B2 – cited by Applicant).

Regarding claim 1, Cowan teaches a method of utilizing a cranial implant to improve a mental condition of a person, comprising the step of first obtaining a signal from a cranial implant using electroencephalogram (EEG) sensors (Cowan ¶[0100]). The specification of the instant application defines a cranial implant as “a sensor positioned somewhere on the head of a person (Specification ¶[0025]).” It is thereby apparent the EEG sensors described in Cowan meet the definition of “cranial implant” as defined by applicant. Cowan teaches the step of processing the obtained signals to produce a visually renderable image (Cowan ¶[0014], “the projected display is dependent upon at least one of the measured attributes and changes in that attribute”) and rendering said image onto an eye-mounted wearable display (Cowan ¶[0015]). Cowan does not teach wherein the image is instead rendered on an intraocular display. 

The invention described in Grant is drawn to a system and method “involving an intraocular implant with input and/or output electronics (Grant Abstract).” Grant teaches wherein the implantable intraocular lens (Column 2 Lines 53-54) can be configured to display a projected image or graphic (Column 2 Line 60-62). Grant further teaches wherein the intraocular display could be used “for a wide variety of indications, including facilitating health (Grant Column 1 Lines 33-34).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Cowan to include the features described in Grant because, as stated by Cowan, the display could be projected onto goggles, glasses, or any other eye-piece so long as the eyepiece is “formed of any material that suitably displays a projected image or graphic (Cowan ¶[0119])” and Grant teaches one such arrangement. Additionally, both inventions disclose that they are usable in health-related applications.

Regarding claim 2, Cowan teaches wherein the method further comprises the step of interpreting the obtained signal as being indicative of at least one of a mental condition of a person (Cowan ¶[0024]), and using the interpretation to assist in producing an image (Cowan ¶[0014], “the projected display is dependent upon at least one of the measured attributes and changes in that attribute”). 

Regarding claim 3, Cowan teaches wherein the method further comprises the steps of obtaining brainwave signals from a person (Cowan ¶[0100]) and producing an image as a function of the determined mental state derived from the brainwave signals (Cowan ¶[0014], “the projected display is dependent upon at least one of the measured attributes and changes in that attribute”). Cowan teaches the determination of a person’s mental state is based in part on the presence of delta, theta, alpha, and beta range signals present in the obtained brainwave signals (Cowan ¶[0010-0011]). For example, if the measured brainwaves indicate the person is not focused, an arrow may display on a lens of the device indicating the person should increase their focus (Cowan ¶[0135]).

Regarding claim 4, Cowan teaches wherein the method further comprises the step of using a projected image to produce a desired mental condition, such as an increased performance or mood (Cowan ¶[0106]). 

Regarding claim 5, Cowan teaches wherein the method further comprises the steps of interpreting the obtained signals as abnormal (Cowan ¶[0105]) and producing renderable images aimed at the mood improvement of a person (Cowan ¶[0106]). The Merriam-Webster dictionary defines therapeutic as “having a beneficial effect on the body or mind.” It is thereby apparent a display aimed at improving the mood of a person could be interpreted as therapeutic under broadest reasonable interpretation (BRI). 

Regarding claim 6, Cowan teaches wherein the method further comprises the steps of interpreting the obtained signals as abnormal (Cowan ¶[0105]), and producing a visual alarm that may comprise an arrow projected on the display (Cowan ¶[0135]). This arrow serves as an instruction to the person using the device they should increase their mood or focus (Cowan ¶[0135]).

Regarding claim 9, Cowan teaches wherein the signals obtained from the device are indicative of a biological characteristic of a person (Cowan ¶[0100], EEG data) and wherein the signals are obtained through a biosensor (Cowan ¶[0122], electrodes). Cowan teaches that the visually renderable image includes information from the sensor that is relevant to the biological characteristic (Cowan ¶[0014], “the projected display is dependent upon at least one of the measured attributes and changes in that attribute”). 

Regarding claim 10, Cowan teaches wherein alarms to the person act as a stimulus for improving the mental performance of a person (Cowan ¶[0105]). Cowan further teaches wherein a record is maintained regarding the “activities” and “scores” of the person using the device (Cowan ¶[0149], Fig. 5 data record (520)). The “activities” of the person could comprise training exercises or games (Cowan ¶[0106]). The “scores” of the person could comprise their effective ability to change their brain state as a result of said activities (Cowan ¶[0031]). 

Regarding claim 11, Cowan teaches wherein the data associated with the stimulus comprises visual information (Cowan ¶[0106], ¶[0135]).

Regarding claim 12, Cowan teaches wherein the data associated with the stimulus is displayed on an eye-mounted screen (Cowan ¶[0106], ¶[0135]). The invention described in Cowan-Grant teaches wherein the display comprises an intraocular display as described previously in claim 1.

Regarding claim 14, Cowan teaches wherein visual display is partially transparent such that both the rendered image and a current visual field are superimposed (Cowan ¶[0119]). The invention described in Cowan-Grant teaches wherein the display comprises an intraocular display as described previously in claim 1.

Regarding claim 15, Cowan teaches wherein visual display could comprise a game or activity (Cowan ¶[0106]). It is interpreted a game or activity would occupy a significant amount of the visual field as opposed to a smaller image such as a cursor arrow as discussed in Cowan ¶[0135]. The invention described in Cowan-Grant teaches wherein the display comprises an intraocular display as described previously in claim 1.

Regarding claim 18, Cowan teaches a method of obtaining a signal from a cranial implant using electroencephalogram (EEG) sensors (Cowan ¶[0100]). Cowan teaches the step of processing the obtained signals to produce a visually renderable image (Cowan ¶[0014], “the projected display is dependent upon at least one of the measured attributes and changes in that attribute”) and rendering said image onto an eye-mounted wearable display (Cowan ¶[0015]). Cowan teaches wherein the obtained signals from the cranial implant of a person could be wirelessly transferred to and rendered on a “computerized display device” of a second person (Cowan ¶[0019]). Cowan does not teach wherein this secondary “computerized display device” could comprise a second intraocular display. However, one of ordinary skill in the art would understand the “computerized display device” could comprise a display similar to that described in Grant wherein Grant teaches an implantable intraocular lens (Column 2 Lines 53-54) configured to display a projected image or graphic (Column 2 Line 60-62). Grant further teaches wherein the intraocular display could be used “for a wide variety of indications, including facilitating health (Grant Column 1 Lines 33-34).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Cowan to include the features described in Grant because, as stated by Cowan, the display could be projected onto goggles, glasses, or any other eye-piece so long as the eyepiece is “formed of any material that suitably displays a projected image or graphic (Cowan ¶[0119]).” Additionally, both inventions are usable in health related applications.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 20150079560 A1) in view of Grant (US 9662199 B2 – cited by Applicant) as applied to claim 1 above, and further in view of Horseman (US 20130009993 A1).

Regarding claim 8, the elements of claim 1 are rejected as described above. Cowan teaches a method comprising the steps of interpreting obtained signals as abnormal (Cowan ¶[0105]), and generating a visual output as a result of said interpretation (Cowan ¶[0106]). Cowan does not teach wherein the obtained signals are indicative of a person’s intent, and the visually renderable image includes information relevant to said intent. The invention described in Horseman is drawn to a system and method of obtaining signals related to the brain activity of a person (Horseman ¶[0162]) and generating an augmented reality display on a wearable system (Horseman ¶[0024]) based on the brain activity data (Horseman ¶[0062]). Horseman teaches a method comprising the steps of interpreting the obtained signals as indicative of an intent (Horseman ¶[0062]), receiving information from a sensor outside the person (Horseman ¶[0110]), and wherein the visually renderable image includes information from the sensor that is relevant to the intent (Horseman ¶[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Cowan-Grant to include the features described in Horseman because both references teach a head-mounted display configured to depict content to a person based on sensed brainwave data, while Horseman further teaches the ability to specifically detect and alert for intent in order to alleviate the consequences of such intent (Horseman ¶[0062]).

Regarding claim 13, the elements of claim 1 are rejected as described above. The term “context” is interpreted by its plain meaning. The meaning of the term “context,” according to the Merriam-Webster dictionary, is “the interrelated conditions in which something exists or occurs: ENVIRONMENT, SETTING.” Cowan teaches a method comprising the steps of interpreting obtained signals as abnormal (Cowan ¶[0105]), and generating a visual output as a result of said interpretation (Cowan ¶[0106]). Cowan does not teach wherein the obtained signals are indicative of a person’s context, and the visually renderable image includes information relevant to said context. Horseman teaches a method comprising the steps of interpreting the obtained signals as indicative of an intent to lift a heavy box (Horseman ¶[0062]), receiving information from a force sensor outside the person indicating a heavy box has been lifted (Horseman ¶[0061]), and wherein the visually renderable image includes information from the sensors that is relevant to the context of the person (Horseman ¶[0062]). The context of the person is the force exerted on the person as a result of the box being lifted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Cowan-Grant to include the features described in Horseman because both references teach a head-mounted display configured to depict content to a person based on sensed brainwave data, while Horseman further teaches the ability to specifically detect and alert for context.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 20150079560 A1) in view of Grant (US 9662199 B2 – cited by Applicant) as applied to claim 1 above, and further in view of Migneco (US 20190121356 A1). 

Regarding claim 7, the elements of claim 1 are rejected as described above. Cowan teaches a method comprising the steps of interpreting obtained signals as abnormal (Cowan ¶[0105]), and generating a visual output as a result of said interpretation (Cowan ¶[0106]). Cowan does not teach interpreting the obtained signals as indicative of the person dozing, and rendering a pattern of images to counteract the dozing. The invention described in Migneco is drawn to a system that utilizes EEG data (Migneco ¶[0063]) to determine the state of drowsiness a person is experiencing and outputs an alarm based on said determination (Migneco ¶[0012]). Migneco teaches wherein said alert can comprise a visual message on a heads-up display (Migneco ¶[0045]). It is hereby interpreted “drowsiness” and “dozing” are synonymous terms in reference to the instant application. This equivalency is implied by the use of the term “drowsiness” in the specification of the instant application (Specification ¶[0032]) in place of the term “dozing” as it is present in the claim language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Cowan-Grant to include the features described in Migneco because both references teach a head-mounted display configured to depict content to a person based on sensed brainwave data, while Migneco further teaches the ability to specifically detect and alert for drowsiness which can be used in driving applications to “mitigate damage caused by driver drowsiness (Migneco ¶[0002]).” 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 20150079560 A1) in view of Grant (US 9662199 B2 – cited by Applicant) as applied to claim 1 above, and further in view of Shim et.al., “Feasibility of Intraocular Projection for Treatment of Intractable Corneal Opacity.” [DOI: 10.1097/ICO.0000000000001852 accessed on 11/01/2022].

Regarding claim 16, the elements of claim 1 are rejected as described above. Cowan as modified by Grant teaches wherein the implantable intraocular lens (Column 2 Lines 53-54) can be configured to display a projected image or graphic (Column 2 Line 60-62). Cowan-Grant does not teach wherein an image can be rendered on the intraocular display when the person's eyes are closed. An aspect of the invention described in Shim is related to the use of intraocular projections to restore vision in people who are otherwise unable to see fully. Shim teaches wherein an intraocular projector (Shim Fig. 5) could be used when the eye is closed (Shim Page 524 Column 1). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described by Cowan-Grant to include the features described in Shim because both references teach intraocular displays, while Shim teaches wherein the display is usable if the person’s eye is closed. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 20150079560 A1) in view of Grant (US 9662199 B2 – cited by Applicant) as applied to claim 1 above, and further in view of McCulloch (US 9030495 B2). 

Regarding claim 17, the elements of claim 1 are rejected as described above. Cowan teaches a visible display comprising an image (Cowan ¶[0106]). Cowan does not explicitly teach wherein the content displayed in the image could comprise a question. The invention described in McCulloch is drawn to “a system and related methods for an augmented reality help system in a head-mounted display device (McCulloch Abstract)” wherein the system further comprises an EEG sensor “to monitor brainwave activity (McCulloch Column 4 Lines 47-49)” and a head-mounted display that generates content to the person based in part on the detected brain wave activity (McCulloch Column 10 Lines 26-34).  McCulloch teaches wherein said display could comprise a question (McCulloch Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Cowan-Grant to include the features described in McCullough because both references teach a head-mounted display configured to depict content to a person based on sensed brainwave data, while McCullough further teaches the displayed content could comprise a question. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/E.C.C./Examiner, Art Unit 3791